NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1028
                                      ___________

                             ESTEBAN RIVERA-LEBRON,
                                            Appellant

                                            v.

                         WARDEN MONICA RECTENWALD

                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 3-12-cv-01354)
                     District Judge: Honorable Robert D. Mariani
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 3, 2013

               Before: SCIRICA, JORDAN and COWEN, Circuit Judges

                              (Opinion filed: May 3, 2013)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Esteban Rivera-Lebron appeals pro se from the District Court’s order denying his

petition for a writ of habeas corpus. We will affirm.

                                            I.
         On November 20, 2008, an officer at the Federal Correctional Institution at Miami

discovered a five-inch homemade knife behind Rivera-Lebron’s bed, which was located

in a dorm that Rivera-Lebron shared with five other inmates. 1 Rivera-Lebron was

charged with the possession or manufacturing of a weapon in violation of the Inmate

Discipline Program. At his hearing, Rivera-Lebron argued he did not have constructive

possession of the knife. However, the Discipline Hearing Officer (“DHO”) determined

that Rivera-Lebron committed the prohibited act and sanctioned Rivera-Lebron to 45

days in disciplinary segregation, as well as the disallowance of 41 days of good conduct

time, the forfeiture of 27 days of non-vested good conduct time, and a recommended

disciplinary transfer.

         Rivera-Lebron timely sought administrative review of the DHO’s findings. After

the Regional Office denied his appeal on February 27, 2009, it gave Rivera-Lebron 30

days to appeal to the Central Office. Rivera-Lebron did not file an appeal with the

Central Office until February 18, 2010.

         Rivera-Lebron then filed the instant petition under 28 U.S.C. § 2241, arguing that

the DHO lacked sufficient evidence to sanction him for possessing the knife. The

District Court denied his petition on the merits, finding that the DHO’s sanctions were

supported by some evidence on the record. The District Court also noted that Rivera-

Lebron failed to exhaust the prison’s administrative remedy scheme. Rivera-Lebron

timely appealed.


1
    Rivera-Lebron is currently housed at the Federal Correctional Institution at Allenwood,
                                              2
                                             II.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. A challenge to a

disciplinary action resulting in the loss of good conduct time is properly brought pursuant

to section 2241, “as the action could affect the duration of the petitioner’s sentence.”

Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008) (per curiam). We review the

denial of habeas corpus relief de novo, exercising plenary review over the District

Court’s legal conclusions and applying a clearly erroneous standard to its findings of fact.

Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

       A. Rivera-Lebron’s failure to exhaust administrative remedies

       Federal prisoners are ordinarily required to exhaust available administrative

remedies before seeking relief under section 2241. Moscato v. Fed. Bureau of Prisons,

98 F.3d 757, 760 (3d Cir. 1996). To exhaust, petitioners must satisfy the procedural

requirements of the administrative remedy process. 2 Id. at 761-62. Here, Rivera-Lebron

pursued administrative remedies but failed to comply with required procedures.

Although he filed a timely appeal to the Regional Office, he did not timely appeal to the

Central Office. As he did not comply with the procedural requirements of the

administrative remedy process, we agree with the District Court that Rivera-Lebron’s

claim was unexhausted. See id.

       B. Rivera-Lebron’s due process claim



in Pennsylvania.
2
  See 28 C.F.R. §§ 542.13–15; Garza v. Davis, 596 F.3d 1198, 1204 (10th Cir. 2010).
                                          3
       Even if Rivera-Lebron’s claim was properly exhausted, we agree with the District

Court that his claim lacks merit. A prisoner has a liberty interest in good time credit.

Young v. Kann, 926 F.2d 1396, 1399 (3d Cir. 1991). “[R]evocation of good time does

not comport with the minimum requirements of procedural due process unless the

findings of the prison disciplinary board are supported by some evidence in the record.”

Superintendent v. Hill, 472 U.S. 445, 454 (1985) (internal quotation marks and citation

omitted). The Hill standard is minimal and does not require examination of the entire

record, an independent assessment of the credibility of witnesses, or even a weighing of

the evidence. See Thompson v. Owens, 889 F.2d 500, 502 (3d Cir. 1989) (citing Hill,

472 U.S. at 455-56). The relevant inquiry is whether “there is any evidence in the record

that could support the conclusion reached by the disciplinary board.” Hill, 472 U.S. at

455-56.

       Rivera-Lebron argued that there was insufficient evidence to support the

disciplinary charge of possession or manufacturing of a weapon, because the weapon was

found in a room that Rivera-Lebron shared with five other inmates. 3 The officer who

found the knife initially reported that the knife was located behind the leg of Rivera-

Lebron’s bed, but later clarified that it was inside the bed’s leg. Rivera-Lebron believes

that the officer’s clarification was false testimony used to prove that Rivera-Lebron


3
  It is undisputed that Rivera-Lebron was provided with (1) written notice of the charge
on the same day of the incident report, (2) an opportunity to call witnesses and present
evidence in his defense, and (3) a written statement of the evidence relied on and the
reasons for the disciplinary action. See Wolff v. McDonnell, 418 U.S. 539, 563-66
(1974).
                                              4
constructively possessed the knife. However, the “some evidence” standard may be

satisfied by application of the constructive possession doctrine where a small number of

inmates are potentially guilty of the offense charged. See White v. Kane, 860 F. Supp.

1075, 1079 n.5 (E.D. Pa. 1994), aff’d, 52 F.3d 319 (3d Cir. 1995). Rivera-Lebron was

one of few inmates with access to the dorm room, and the knife was found in or near his

bed. As the District Court concluded, the Bureau of Prisons had some evidence to

sanction Rivera-Lebron for the possession or manufacturing of the knife.

      Accordingly, we will affirm the judgment of the District Court.




                                            5